United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 10-1663
                                  ___________

Paul Castonguay, Sr.,                  *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Nebraska.
Jack Taff; Cathy Taff,                 *
                                       * [UNPUBLISHED]
            Appellees.                 *
                                  ___________

                            Submitted: August 20, 2010
                               Filed: August 25, 2010
                                ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Paul Castonguay appeals the district court’s1 preservice dismissal without
prejudice of his pro se 42 U.S.C. § 1983 complaint. Upon careful de novo review, we
conclude that the district court did not abuse its discretion in abstaining under
Younger v. Harris, 401 U.S. 37 (1971), because Castonguay’s complaint sought
intervention in state-court adoption proceedings. See Moore v. Sims, 200 F.3d 1170,
1171 (8th Cir. 2000) (per curiam) (standard of review for dismissal); Norwood v.



      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
Dickey, 409 F.3d 901, 903 (8th Cir. 2005) (abstention holding reviewed for abuse of
discretion). Accordingly, we affirm.
                      ______________________________




                                        -2-